Citation Nr: 0906225	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The Veteran served on active duty from September 1990 to 
January 1993.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that found new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right shoulder 
disability.  

In a January 2006 decision, the Board determined that new and 
material evidence has been submitted to reopen this claim, 
and remanded the claim to the RO for development and 
adjudication on the merits.  


FINDING OF FACT

The Veteran's right shoulder disability is etiologically 
related to an injury sustained in service.


CONCLUSION OF LAW

The Veteran's right shoulder disability resulted from an 
injury incurred during active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2007); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he injured his right shoulder 
climbing over a wall in 1991 while participating in training 
exercises in Germany.  He contends that he saw a doctor in 
Germany at the time due to pain and limited range of motion 
of the right shoulder.  He reports that the doctor gave him 
Ibuprofen and he was returned to light duty.  

There is no documentation of injury to the right shoulder in 
service.  Multiple attempts to obtain relevant records from 
the National Personnel Records Center (NPRC) and the 
Massachusetts Army National Guard have yielded negative 
results.  

Service personal records reflect that the Veteran served as a 
combat engineer in the Army.  His DD 214 reflects that two 
years of his tour of duty were spent in foreign service.  
Service treatment records reflect that he was in Germany but 
show no injury to the right shoulder.  When asked in his 
medical history report at the time of service separation, he 
responded that he did not know if he had a trick shoulder.  
He did report joint pain.  

There is documentation of right shoulder sprain dating from 
March 1993.  The report of a VA examination at that time 
reflects the Veteran's report that he suffered hyperabduction 
injury of the right shoulder during a training exercise in 
Germany in 1992.  He described stretching out to grab an 
obstacle on a obstacle course and injuring the shoulder.  He 
reported being treated at the Battalion Aid station 
symptomatically.  The diagnosis on the VA examination was 
sprained right shoulder, no evidence of serious injury.  X-
rays were negative.  

Arthritis of the right shoulder joint was found in April 2002 
and continues to the present time.  

The Veteran was afforded a VA examination of the right 
shoulder in October 2008.  The examiner noted the Veteran's 
reported history and reviewed the claims folder and noted the 
in-service history of reported joint complaints at separation 
as well as the lack of in-service documented treatment.  He 
also noted the post-service treatment and diagnosis of right 
shoulder arthritis.  Following examination, he made a 
diagnosis of acromioclavicular (AC) joint osteoarthritis with 
shoulder cuff tendonitis.  The VA physician then opined that 
post-traumatic arthritis is a natural consequence of AC joint 
separation, which would coincide with the injury described by 
the Veteran.  He opined that it was as likely as not that the 
trauma described by the Veteran was the cause of the right 
shoulder AC arthritis and right shoulder localized 
tendonitis.  

The Veteran has consistently reported his history of injury 
in service.  The VA examiner who opined in favor of this 
claim noted that the current disability of the right shoulder 
is consistent with injury in service as described by the 
Veteran.  The Board notes that the injury is not inconsistent 
with his duties and training as a combat engineer.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board finds no reason to doubt the veracity of the 
Veteran's statements as to the events in service.  

Moreover, the record contains medical opinion evidence that 
the current right shoulder disability is etiologically 
related to service, specifically to the episode cited by the 
Veteran.  The Board observes that the 2008 medical opinion is 
consistent with the record and well-supported.  Thus, the 
Board finds that the essentially uncontroverted nexus opinion 
favoring the claims is entitled to considerable probative.  
In the Board's opinion, the preponderance of the evidence 
supports this claim.  Therefore, the Board concludes that 
service connection is in order for the Veteran's right 
shoulder disability.


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


